DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 08/19/2022.
Claims 1-20 are pending of which claim 1 is the base independent claims.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 08/19/2022 is acknowledged.
Claim Objections
Claim 14 is objected to because of the following informalities:

Regarding claim 14, it is recited “EAP-TTLS, EAP-TLS, EAP-GTP, and EAP-RP” in lines 2-4.  In order to avoid any confusion with acronym “ID”, the examiner suggests defining the acronym “EAP-TTLS, EAP-TLS, EAP-GTP, and EAP-RP” in lines 2-in view of the specification definition.

Appropriate correction is required.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein the network server is further programmed to: receive an encrypted MAC address of the user device in the response message; and determine whether to grant the access request based on decryption of the encrypted MAC address of the user device”, as substantially described in independent claim(s) 3.  These limitations, in combination with the remaining limitations of claim(s) 3, are not taught nor suggested by the prior art of record.
Claims 4-5 are also allowed because claims 4-5 depend respectively from claim 3 that I indicate above as allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsugu et al (JP2007018081) and in view of Cho et al (US 2013/0103527).
Regarding claim 1, Hirotsugu’081 discloses a network server comprising at least one memory device, the network server being programmed (see fig.3-4 and 5, see para.0028, which discusses the server device 70 includes a communication control unit 71, LAN dependent device information detection unit 72 and a storage unit 74 as memory device)to: 
receive an access request originating from a user device(see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70); 
perform an authentication process for connecting with the user device(see para.0027, which discusses when there is a connection request from the client terminal, the server performs user authentication, see para.0009, see para.0057, which discusses client connects to the sever when it receives connection permission for connecting to the server or connection rejection notification); 
transmit, to the router (user device), a request message for a media access control (MAC) address of the user device(see FIG.4, S214, S311,  para.0037 & see para.0055, which discusses the server device 70 request the MAC address of the terminal from the router 20 connect to the regular , see para.0058, which discusses here, when a predetermined terminal operating in the LAN, the router 20 of LAN 10 acquires the MAC address of the terminal, thus the request is made to the router that acquires the MAC address of the terminal); 
receive, from the router (user device), a response message including the MAC address of the user device(see fig.214-215 and 311-312, see para.0054-0055, which discusses the router …receives the request for MAC of the terminal that has made the connection request…and the corresponding MAC address is notified to the server, para.0058, which discusses here, when a predetermined terminal operating in the LAN, the router 20 of LAN 10 acquires the MAC address of the terminal and transmits it to the server device 70, thus receiving MAC address from router 20 that acquires address of the terminal); and 
determine whether to grant the access request based on the MAC address of the user device(see fig.4, s217, see para.0057, which discusses in this determination step S217, if the MAC address transmitted from the router 20 of the regular LAN 10 matches the MAC address held by the client terminal 12, the LAN device dependent information, that is, the “network key” matches. The server device 70 sends an authentication permission notification to the client terminal 12 (step S219). Receiving this connection permission notification, the client terminal 12 connects to the server device 70 (step S114). However, in the determination step S217, if the MAC address transmitted from the router 20 of the regular LAN 10 does not match the MAC address held by the client terminal 12, the stolen client terminal 12 is not in the regular LAN 10, and the server device 70 rejects the connection from the client terminal 12 that requested the connection, and notifies the client terminal 12 to that effect. The connection rejection notification to the client terminal 12 is not necessarily required, thus determine whether to grant access/connection by determining if the MAC address transmitted from the router 20 of the regular LAN 10 matches the MAC address held by the client terminal 12 to send  connection permission notification or if the MAC address transmitted from the router 20 of the regular LAN 10 does not match the MAC address held by the client terminal 12 to send connection rejection notification to the terminal/user device).
As discussed above, although Hirotsugu’081 discloses server transmit request for MAC of the terminal to the router that obtains it and transmit it to the server(see fig.4, 214-215 and 311-312, see para.0058), Hirotsugu’081 does not explicitly show the use of “at least one processor in communication with at least one memory device and to the user device” as required by present claimed invention.  However, including “at least one processor in communication with at least one memory device and to the user device” would have been obvious to one having ordinary skill in the art as evidence by Cho’527.  
In particular, in the same field of endeavor, Cho’527 teaches the use of at least one processor in communication with at least one memory device(see para.0085, which discusses embodiments of the present invention …can be realized in the form of …a combination of hardware and software, see para.0086, which discusses the computer readable storage medium stores one or more programs (software modules), the one or more programs comprising instructions, which when executed by one or more processors in an electronic device, cause the electronic device to perform methods of the present invention, see fig.10 & see para.0076-0077, which discusses server…includes a database that stores digital product, user information and device information…the received MAC address and user information, thus in communication); transmit, to the user device, a request message for a media access control (MAC) address of the user device(see fig.2B, which shows server transmit MAC address request to device 203, see para.0032, which discusses when the device acquiring the access right from the server 204 attempt to access the server 204 again, the server requests a MAC address of the device to the device 203) and receive, from the router user device, a response message including the MAC address of the user device(see fig.2B, which shows  device 203 transmit MAC address SEND, see para.0032, which discusses the device 203 receiving the MAC address request from the server 204 transmits its MAC address to the server 204. The server 204 receiving the MAC address from the device 203 compares device information pre-stored to its database with the MAC address received from the device 203. That is, the server 204 determines whether the device 203 trying to access the server 204 corresponds to the device information pre-stored to its database. When the device information pre-stored to the database of the server 204 matches the MAC address received from the device 203, the server 204 grants the access right to the device 203).
In view of the above, having the system of Hirotsugu’081 and then given the well-established teaching of Cho’527, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hirotsugu’081 to include “at least one processor in communication with at least one memory device and to the user device” as taught by Cho’527, since Cho’527 stated in para.0006+ that such a modification would provide an efficient system for enhancing user's convenience by operating an integrated market regardless of a type and a platform of a device.
Regarding claim 2, Hirotsugu’081 discloses wherein the network server is further programmed to: perform at least one of an integrity check or (due to or language, only of them is being considered) a confidentiality check of the MAC address(see fig.4, s217, see para.0057, which discusses in this determination step S217, if the MAC address transmitted from the router 20 of the regular LAN 10 matches the MAC address held by the client terminal 12, the LAN device dependent information, that is, the “network key” matches…. However, in the determination step S217, if the MAC address transmitted from the router 20 of the regular LAN 10 does not match the MAC address held by the client terminal 12, the stolen client terminal 12 is not in the regular LAN 10, thus performing integrity by determining if the MAC address transmitted from the router 20 of the regular LAN 10 matches the MAC address held by the client terminal 12 or not); and determine whether to grant the access request(see fig.4, s217, see para.0057, which discusses in this determination step S217, The server device 70 sends an authentication permission notification to the client terminal 12 (step S219). Receiving this connection permission notification, the client terminal 12 connects to the server device 70 (step S114). However, in the determination step S217,…the server device 70 rejects the connection from the client terminal 12 that requested the connection, and notifies the client terminal 12 to that effect, thus determine whether to grant access/connection by send connection permission notification… or by sending connection rejection notification to the terminal/user device) based on results of at least one of the integrity check and the confidentiality check(see fig.4, s217, see para.0057, which discusses in this determination step S217, if the MAC address transmitted from the router 20 of the regular LAN 10 matches the MAC address held by the client terminal 12, the LAN device dependent information, that is, the “network key” matches. The server device 70 sends an authentication permission notification to the client terminal 12 (step S219). Receiving this connection permission notification, the client terminal 12 connects to the server device 70 (step S114). However, in the determination step S217, if the MAC address transmitted from the router 20 of the regular LAN 10 does not match the MAC address held by the client terminal 12, the stolen client terminal 12 is not in the regular LAN 10, and the server device 70 rejects the connection from the client terminal 12 that requested the connection, and notifies the client terminal 12 to that effect. The connection rejection notification to the client terminal 12 is not necessarily required, thus based on result by determining if the MAC address transmitted from the router 20 of the regular LAN 10 matches the MAC address held by the client terminal 12 to send connection permission notification or if the MAC address transmitted from the router 20 of the regular LAN 10 does not match the MAC address held by the client terminal 12 to send connection rejection notification to the terminal/user device).
Regarding claim 6, Hirotsugu’081 discloses wherein the network server is further programmed to transmit an access request success message(see fig.4, S219 & see para.0057, which discusses the server device 70 sends/transmits an authentication permission notification to the client terminal) if the determination is to grant the access request(see fig.4, s217, see para.0057, which discusses in this determination step S217, if the MAC address transmitted from the router 20 of the regular LAN 10 matches the MAC address held by the client terminal 12, the LAN device dependent information, that is, the “network key” matches. The server device 70 sends an authentication permission notification to the client terminal 12 (step S219)).
Regarding claim 7, Hirotsugu’081 discloses wherein the network server is further programmed to transmit an access request failure message(see fig.4, S218, see para.0057, which discusses the server device 70 rejects the connection from the client terminal 12 that requested the connection, and notifies the client terminal 12 to that effect, see para.0056, which discusses If this user authentication information authentication judgment fails, an acceptance refusal notice is sent to the client terminal side (step S218), thus refusal notice or notification of rejection the connection  is indicative of transmitting an access request failure mesgate) if the determination is to deny the access request(see fig.4, s218, see para.0057, which discusses however, in the determination step S217, if the MAC address transmitted from the router 20 of the regular LAN 10 does not match the MAC address held by the client terminal 12, the stolen client terminal 12 is not in the regular LAN 10, and the server device 70 rejects the connection from the client terminal 12 that requested the connection, and notifies the client terminal 12 to that effect, see para.0056).
Regarding claim 8, Hirotsugu’081 discloses wherein the network server is further programmed to terminate service for the user device(see fig.4, S218, see para.0057, which discusses the server device 70 rejects the connection from the client terminal 12 that requested the connection, and notifies the client terminal 12 to that effect, see para.0056, which discusses If this user authentication information authentication judgment fails, an acceptance refusal notice is sent to the client terminal side (step S218), thus rejecting is indicative of terminating ) if the determination is to deny the access request(see fig.4, s218, see para.0057, which discusses however, in the determination step S217, if the MAC address transmitted from the router 20 of the regular LAN 10 does not match the MAC address held by the client terminal 12, the stolen client terminal 12 is not in the regular LAN 10, and the server device 70 rejects the connection from the client terminal 12 that requested the connection, and notifies the client terminal 12 to that effect, see para.0056).
Regarding claim 15, as discussed above, although Hirotsugu’081 discloses server transmit request for MAC of the terminal to the router that obtains it and transmit it to the server(see fig.4, 214-215 and 311-312, see para.0058), Hirotsugu’081 does not explicitly show the use of “user device is one of a mobile device, a smart phone, a laptop, and a tablet” as required by present claimed invention.  However, including “user device is one of a mobile device, a smart phone, a laptop, and a tablet” would have been obvious to one having ordinary skill in the art as evidence by Cho’527.  
In particular, in the same field of endeavor, Cho’527 teaches the use of user device is one of a mobile device, a smart phone, a laptop, and a tablet(see fig.1, which shows portable terminal as mobile device).
In view of the above, having the system of Hirotsugu’081 and then given the well-established teaching of Cho’527, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hirotsugu’081 to include “user device is one of a mobile device, a smart phone, a laptop, and a tablet” as taught by Cho’527, since Cho’527 stated in para.0006+ that such a modification would provide an efficient system for enhancing user's convenience by operating an integrated market regardless of a type and a platform of a device.
Regarding claim 19, Hirotsugu’081 discloses wherein the MAC address of the user device is one(due one language, only one of them is being considered) of a hardware address, a manufacturer provided address, universally administered address, and a locally administered address(see para.0043, which discusses the MAC address “01-23-45-67-89-AB”  as hardware address of the devices in the LAN (for example, server) is stored and held as a table, see para.0054, which discusses MAC address of the client terminal 12).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsugu et al (JP2007018081) and in view of Cho et al (US 2013/0103527) and further in view of Orava et al (US 2003/0177267).
Regarding claim 9, Hirotsugu’081 discloses wherein the access request (see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70).
As discussed above, although the combination of Hirotsugu’081 and Cho’527 discloses wherein the access request (Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70), the combination of Hirotsugu’081 and Cho’527 does not explicitly show the use of “includes a randomized MAC address from the user device” as required by present claimed invention.  However, including “includes a randomized MAC address from the user device” would have been obvious to one having ordinary skill in the art as evidence by Orava’267.  
In particular, in the same field of endeavor, Orava’267 teaches the use of the access request(see para.0031, which discusses the MT as user device transmits to the access point a request comprising the MAC address  to be suggested as the MAC layer source address) includes a randomized MAC address from the user device(see para.0030, which discusses MAC can be random number  generated by means of a random number generator, see para.0004, see fig.3 with related text).
In view of the above, having the combined system of Hirotsugu’081 and Cho’527 and then given the well-established teaching of Orava’267, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081 and Cho’527 to include “includes a randomized MAC address from the user device” as taught by Orava’267, since Orava’267 stated in para.0004-0005 that such a modification would provide a system that could be avoided completely or at least most of the time when arranging temporary MAC addresses so that two terminals would have not the same address in use.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsugu et al (JP2007018081) and in view of Cho et al (US 2013/0103527) and further in view of Das et al (US 2008/0081592).
Regarding claim 10, Hirotsugu’081 discloses wherein the access request is received from LAN (an access point) in communication with the user device(Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70, see para.0001, communication between a server and a client via a communication line such as LAN and the Internet, see para.0018, which discusses the LAN 10 may be constructed as a wireless LAN).
As discussed above, although the combination of Hirotsugu’081 and Cho’527 discloses wherein the access request (Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70, see para.0001, communication between a server and a client via a communication line such as LAN and the Internet, see para.0018, which discusses the LAN 10 may be constructed as a wireless LAN), the combination of Hirotsugu’081 and Cho’527 does not explicitly show the use of “an access point” as required by present claimed invention.  However, including “an access point” would have been obvious to one having ordinary skill in the art as evidence by Das’592.  
In particular, in the same field of endeavor, Das’592 teaches the use of the access request is received from an access point in communication with the user device(see para.0048, which discusses end user 12 may communicate an access request to an access point….the access point may then forward the access request to the AAA server 54, thus AAA server received the access request from the access point).
In view of the above, having the combined system of Hirotsugu’081 and Cho’527 and then given the well-established teaching of Das’592, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081 and Cho’527 to include “an access point” as taught by Das’592, since Das’592 stated in para.0004-0005 that such a modification would provide an improved communications approach that provides the capability for devices or components to properly authenticate selected end users or devices. 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsugu et al (JP2007018081) and in view of Cho et al (US 2013/0103527) and further in view of Hermann et al (US 2004/0107360).
Regarding claim 11, Hirotsugu’081 discloses wherein the access request is received from LAN (proxy server) (Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70, see para.0001, communication between a server and a client via a communication line such as LAN and the Internet, see para.0018, which discusses the LAN 10 may be constructed as a wireless LAN).
As discussed above, although the combination of Hirotsugu’081 and Cho’527 discloses wherein the access request (Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70, see para.0001, communication between a server and a client via a communication line such as LAN and the Internet, see para.0018, which discusses the LAN 10 may be constructed as a wireless LAN), the combination of Hirotsugu’081 and Cho’527 does not explicitly show the use of “from a proxy server” as required by present claimed invention.  However, including “from a proxy server” would have been obvious to one having ordinary skill in the art as evidence by Hermann’360.  
In particular, in the same field of endeavor, Hermann’360 teaches the use of wherein the access request is received from a proxy server (see fig.7 & see para.0090, which discusses the proxy server forwards the access request packet to the primary RADIUS server for authentication, thus access is received from proxy server).
In view of the above, having the combined system of Hirotsugu’081 and Cho’527 and then given the well-established teaching of Hermann’360, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081 and Cho’527 to include “from a proxy server” as taught by Hermann’360, since Hermann’360 stated in para.0014 that such a modification would provide a solution that ensures that client devices connecting to a network are using appropriate security mechanisms and have required security policies in place to maintain the overall security of the network.
Regarding claim 12, Hirotsugu’081 discloses wherein the authentication process(see para.0027, which discusses when there is a connection request from the client terminal, the server performs user authentication, see para.0009, see para.0057, which discusses client connects to the sever when it receives connection permission for connecting to the server or connection rejection notification).
Regarding claim 12, as discussed above, although the combination of Hirotsugu’081 and Cho’527 discloses wherein the access request (Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70, see para.0001, communication between a server and a client via a communication line such as LAN and the Internet, see para.0018, which discusses the LAN 10 may be constructed as a wireless LAN), the combination of Hirotsugu’081 and Cho’527 does not explicitly show the use of “an Extensible Authentication Protocol (EAP) authentication process” as required by present claimed invention.  However, including “an Extensible Authentication Protocol (EAP) authentication process” would have been obvious to one having ordinary skill in the art as evidence by Hermann’360.  
In particular, in the same field of endeavor, Hermann’360 teaches the use of wherein the authentication process is an Extensible Authentication Protocol (EAP) authentication process(see para.0056, which discusses the authentication process typically involves obtaining identity and authentication information from the client device 310 using an Extensible Authentication Protocol (EAP) authentication process, see fig.7A704-708).
In view of the above, having the combined system of Hirotsugu’081 and Cho’527 and then given the well-established teaching of Hermann’360, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081 and Cho’527 to include “an Extensible Authentication Protocol (EAP) authentication process” as taught by Hermann’360, since Hermann’360 stated in para.0014that such a modification would provide a solution that ensures that client devices connecting to a network are using appropriate security mechanisms and have required security policies in place to maintain the overall security of the network.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsugu et al (JP2007018081), in view of Cho et al (US 2013/0103527) , in view of Hermann et al (US 2004/0107360) and further in view of Haruo (JP 2013214825).
Regarding claim 13, the combination of Hirotsugu’081, Cho’527,  and Hermann’360 discloses wherein the request message for the MAC address of the user device (Hirotsugu’081, see FIG.4, S214, S311,  para.0037 & see para.0055, which discusses the server device 70 request the MAC address of the terminal from the router 20 connect to the regular LAN, see para.0058, which discusses here, when a predetermined terminal operating in the LAN, the router 20 of LAN 10 acquires the MAC address of the terminal, thus the request is made to the router that acquires the MAC address of the terminal)includes an EAP type to specifically request authentication information (the MAC address) of the user device (Hermann’360, see fig.7A, 704-708, see para.0090, which discusses the primary RADIUS server issues an Access-Challenge RADIUS that contains a challenge in the form of an EAP request…to the client device, see para.0091-0092, which discusses  client which receives the challenge collects appropriate authentication information(i.e. user identification and password) and provides….to the primary RADIUS server).
Regarding claim 13, as discussed above, although the combination of Hirotsugu’081, Cho’527, Hermann’360 discloses wherein the access request includes an EAP type to specifically request authentication information (the MAC address) of the user device (Hermann’360, see fig.7A, 704-708, see para.0090, which discusses the primary RADIUS server issues an Access-Challenge RADIUS that contains a challenge in the form of an EAP request…to the client device, see para.0091-0092, which discusses  client which receives the challenge collects appropriate authentication information(i.e. user identification and password) and provides….to the primary RADIUS server), the combination of Hirotsugu’081 and Cho’527 does not explicitly show the use of “includes an EAP type to specifically request the MAC address of the user device” as required by present claimed invention.  However, including “includes an EAP type to specifically request the MAC address of the user device” would have been obvious to one having ordinary skill in the art as evidence by Haruo’825.  
In particular, in the same field of endeavor, Haruo’825 teaches the use of wherein the request message for the MAC address of the user device includes an EAP type to specifically request the MAC address of the user device(see para.0064, which discusses an EAP request signal requesting the user ID who uses the communication terminal 30 to the communication terminal 30 and  the communication terminal 30 that has received the EAP request signal transmit an EAP response signal including the MAC ADDRESS  of the communication terminal 30 as the transmission source in header portion and including the user ID as an EAP packet to the router, see para.0039, see para.0073, thus EAP type to specifically request the MAC address of the user device).
In view of the above, having the combined system of Hirotsugu’081,  Cho’527 and Hermann’360 and then given the well-established teaching of Haruo’825, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081,  Cho’527 and Hermann’360 to include “an Extensible Authentication Protocol (EAP) authentication process” as taught by Haruo’825, since Haruo’825 stated in para.0007 that such a modification would provide a system that can quickly and easily allocate an IP address to a communication terminal after replacement even when a subordinate communication terminal is replaced.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsugu et al (JP2007018081), in view of Cho et al (US 2013/0103527),  in view of Hermann et al (US 2004/0107360), in view of Haruo (JP 2013214825) in view of Targali et al (US 2013/0298209) and further in view of Peng-Cheng (CN 110891270A).
Regarding claim 14,  although the combined system of Hirotsugu’081,  Cho’527,  Hermann’360 and Haruo’825 discloses wherein the EAP type expands a listing of EAP types, and wherein the EAP type may be used in conjunction with EAP-MD5, EAP-OTP, EAP-GTC, and the like  (see para.0014, which discusses the solution should also work in conjunction with the various different EAP authentication mechanisms (e.g., EAP-MD5, EAP-OTP, EAP-GTC, and the like) that may be used to authenticate client devices connecting to the network), the combined system of Hirotsugu’081,  Cho’527,  Hermann’360 and Haruo’825 does not explicitly show the use of “EAP-TTLS, EAP-TLS, EAP-GTP, and EAP-RP” as required by present claimed invention.  However, including “EAP-TTLS, EAP-TLS, EAP-GTP, and EAP-RP” would have been obvious to one having ordinary skill in the art as evidence by Targali’209.  
In particular, in the same field of endeavor, Targali’209 teaches the use of wherein the EAP type may be used in conjunction with EAP-TTLS, EAP-TLS(see para.0035, which discusses authentication protocols such as, for example, EAP Transport Layer Security (EAP-TLS), EAP Tunneled Transport Layer Security (EAP-TTLS), EAP Subscriber Identity Module (EAP-SIM), EAP-AKA Prime (EAP-AKA'), and the like), EAP-GTP, and EAP-RP(see fig.12-13 & see para.0039-0041 & 46, which discusses EAP-RP, see para.0003).
In view of the above, having the combined system of Hirotsugu’081,  Cho’527,  Hermann’360 and Haruo’825 and then given the well-established teaching of Targali’209, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081, Cho’527,  Hermann’360 and Haruo’825 to include “EAP-TTLS, EAP-TLS, EAP-GTP, and EAP-RP” as taught by Targali’2095, since Targali’209 stated in para.0004 that such a modification would provide a system that can an optimized fast authentication and to complete security layer authentication and secure tunnel setup in an on-demand and seamless fashion on the same or another network.
Although the combined system of Hirotsugu’081, Cho’527,  Hermann’360,  Haruo’825 and Targali’209 discloses wherein the EAP type may be used in conjunction with EAP-TTLS, EAP-TLS(see para.0035, which discusses authentication protocols such as, for example, EAP Transport Layer Security (EAP-TLS), EAP Tunneled Transport Layer Security (EAP-TTLS), EAP Subscriber Identity Module (EAP-SIM), EAP-AKA Prime (EAP-AKA'), and the like),  and EAP-RP(see fig.12-13 & see para.0039-0041 & 46, which discusses EAP-RP, see para.0003), the combined system of Hirotsugu’081, Cho’527,  Hermann’360,  Haruo’825 and Targali’209 does not explicitly show the use of “EAP-GTP” as required by present claimed invention.  However, including “EAP-GTP” would have been obvious to one having ordinary skill in the art as evidence by Peng-Cheng’270.  
In particular, in the same field of endeavor, Peng-Cheng’270 teaches the use of EAP-GTP(see para.0004, which discusses Extensible Authentication Protocol Method for GPRS Tunneling Control Protocol (EAP-GTPC), see para.0076, which discusses EAP-AKA, EAP-TLS, EAP-MD5, EAP-FAST, EAPPSK, EAP-GTPC, EAP- TTLS, EAP-PAX, EAP-PEAP and EAP-SIM are the first authentication algorithm set).
In view of the above, having the combined system of Hirotsugu’081, Cho’527,  Hermann’360,  Haruo’825 and Targali’209 and then given the well-established teaching of Peng-Cheng’270, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081, Cho’527,  Hermann’360,  Haruo’825 and Targali’209 to include “EAP-GTP” as taught by Peng-Cheng’270, since Peng-Cheng’270 stated in para.0012 that such a modification would provide an authentication algorithm selection method and device, which are used to solve the problem of authentication algorithm coordination and ensure that user equipment successfully accesses the network.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsugu et al (JP2007018081) and in view of Cho et al (US 2013/0103527) and further in view of ZHIZHOU et al (CN104540189A).
Regarding claim 16, as discussed above, although the combination of Hirotsugu’081 and Cho’527 discloses wherein the access request (Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70), the combination of Hirotsugu’081 and Cho’527 does not explicitly show the use of “a request for access to a Wi-Fi network” as required by present claimed invention.  However, including “a request for access to a Wi-Fi network” would have been obvious to one having ordinary skill in the art as evidence by ZHIZHOU’189.  
In particular, in the same field of endeavor, ZHIZHOU’189 teaches the use of the access request is a request for access to a Wi-Fi network(see para.0044, which discusses the access request sent by the mobile device to access the wireless local area network asWI-FI network, perform a wireless network access operation).
In view of the above, having the combined system of Hirotsugu’081 and Cho’527 and then given the well-established teaching of ZHIZHOU’189, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081 and Cho’527 to include “access request is a request for access to a Wi-Fi network” as taught by ZHIZHOU’189, since ZHIZHOU’189 stated in para.0007 that such a modification would provide a method and an Internet access device for a mobile device to provide wireless network access for an Internet access device that overcomes the above problem or at least partially solves the above problem.
Regarding claim 17, as discussed above, although the combination of Hirotsugu’081 and Cho’527 discloses wherein the access request (Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70), the combination of Hirotsugu’081 and Cho’527 does not explicitly show the use of “request for Internet access” as required by present claimed invention.  However, including “request for Internet access” would have been obvious to one having ordinary skill in the art as evidence by ZHIZHOU’189.  
In particular, in the same field of endeavor, ZHIZHOU’189 teaches the use of wherein the access request is a request for Internet access (see para.0044, which discusses the access request sent by the mobile device to access the wireless local area network as WI-FI network, perform a wireless network access operation, see claim 1, see claim 6, which discusses mobile can access the Internet through the wireless local area network for access, thus request for internet access since mobile access the internet through WLAN).
In view of the above, having the combined system of Hirotsugu’081 and Cho’527 and then given the well-established teaching of ZHIZHOU’189, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081 and Cho’527 to include “wherein the access request is a request for Internet access” as taught by ZHIZHOU’189, since ZHIZHOU’189 stated in para.0007 that such a modification would provide a method and an Internet access device for a mobile device to provide wireless network access for an Internet access device that overcomes the above problem or at least partially solves the above problem.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsugu et al (JP2007018081) and in view of Cho et al (US 2013/0103527) and further in view of Werdell et al (US 10, 555,172).
Regarding claim 18, as discussed above, although the combination of Hirotsugu’081 and Cho’527 discloses wherein the access request (Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70), the combination of Hirotsugu’081 and Cho’527 does not explicitly show the use of “request for cellular access” as required by present claimed invention.  However, including “request for cellular access” would have been obvious to one having ordinary skill in the art as evidence by Werdell’172.  
In particular, in the same field of endeavor, Werdell’172 teaches the use of the access request is a request for cellular access(see claim 10, which discusses request to access a cellular network, see fig.3, 302, see fig.5, 502).
In view of the above, having the combined system of Hirotsugu’081 and Cho’527 and then given the well-established teaching of Werdell’172, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081 and Cho’527 to include “request for cellular access” as taught by Werdell’172, since Werdell’172 stated in col.1, lines 52+ that such a modification would provide a need to create secure untrusted device access.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsugu et al (JP2007018081) and in view of Cho et al (US 2013/0103527) and further in view of Zhang et al (US 2017/0118638).
Regarding claim 20, as discussed above, although the combination of Hirotsugu’081 and Cho’527 discloses wherein the access request (Hirotsugu’081, see para.0047, which discusses the server receives the connection request as access request from the client terminal as user device, see para.0022, which discusses the client terminal can make a connection request to the server  device 70 when using services and information of the server device 70, see para.0001, communication between a server and a client via a communication line such as LAN and the Internet, see para.0018, which discusses the LAN 10 may be constructed as a wireless LAN), the combination of Hirotsugu’081 and Cho’527 does not explicitly show the use of “the network server is in communication with at least one of a proxy server and an access point and wherein the proxy server or access point is programmed to retrieve the MAC address of the user device from the response message” as required by present claimed invention.  However, including “the network server is in communication with at least one of a proxy server and an access point and wherein the proxy server or access point is programmed to retrieve the MAC address of the user device from the response message” would have been obvious to one having ordinary skill in the art as evidence by Zhang’638.  
In particular, in the same field of endeavor, Zhang’638 teaches the use of the network server is in communication with at least one(due to at least one language, only of them is being considered) of a proxy server and an access point(see fig.3, which shows authentication server 306 is in communication with wireless access point 304) and wherein the proxy server or access point is programmed to retrieve the MAC address of the user device from the response message(see fig.3, which shows 312-314 and at least 320-322, see para.0041, which he mobile device 302 may identify itself to the wireless access point 304 by sending an EAP-Response/Identity message 312 containing the Media Access Control (MAC) address of the mobile device 302. The wireless access point 304 can receive the EAP-Response/Identity message 312 from the mobile device 302, encapsulate the EAP-Response/Identity message 312 in an Access-Request message 314, and forward the Access-Request message 314 to the authentication server 306).
In view of the above, having the combined system of Hirotsugu’081 and Cho’527 and then given the well-established teaching of Zhang’638, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Hirotsugu’081 and Cho’527 to include “the network server is in communication with at least one of a proxy server and an access point and wherein the proxy server or access point is programmed to retrieve the MAC address of the user device from the response message” as taught by Zhang’638, since Zhang’638 stated in para.0008+ that such a modification would provide systems and methods of tracking authentication sessions performed between Wi-Fi-enabled devices and authentication servers via wireless access points within Wi-Fi networks that can overcome at least some of the drawbacks of existing authentication systems and methods.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Liu et al (US 2015/0281245) teaches, see fig.0026-0030:
[0026] In step 201, the DLNA server receives an access request sent from a DLNA client.
[0027] In exemplary embodiments, the DLNA client may be coupled with the DLNA server via a wired network or a wireless network. When the DLNA client needs to access files shared by the DLNA server, the DLNA client sends an access request to the DLNA server. Correspondingly, the DLNA server receives the access request sent from the DLNA client.
[0028] In step 202, the DLNA server obtains a media access control (MAC) address used by the DLNA client.
[0029] In exemplary embodiments, after receiving the access request, the DLNA server obtains the MAC address used by the DLNA client. For example, the DLNA server firstly obtains an Internet Protocol (IP) address of the DLNA client, and then performs a reverse query to identify a MAC address corresponding to the IP address based on an address resolution protocol (ARP), as the MAC address used by the DLNA client.
[0030] In exemplary embodiments, the IP address of the DLNA client may continuously change, but the MAC address generally does not change. Thus, in the present embodiments, the MAC address used by the DLNA client is used to determine whether to authorize the access of the DLNA client.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474